Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 10, 11, 17, 19 and 20 filed 06/29/2022 have been amended.Claims 1-20 are pending and have been rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Arguments
 	Applicant asserts that the prior art of Moon fails to specifically disclose or fairly teach at least the relevance information specifically required by claim 1.  	However, the Examiner respectfully disagrees as Moon (U.S. Publication 2020/0014643) in paragraph 0045, 0055, discloses messages being transmitted in a chatroom between users, wherein in a chat room there is a profile message (i.e., relevance information) that includes payment request between users. The Examiner encourages Applicant’s Representative to further define what the relevance information is. 
 	As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.

	Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 
	
 	Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Publication 2020/0014643), hereinafter ‘Moon’ in view of Chen et al. (U.S. Publication 2007/0198646), hereinafter ‘Chen’.
 	As to claim 1, Moon discloses a method for providing relevance information between users, performed by one or more processors of a user terminal, comprising:  	receiving, by the user terminal, a request for the relevance information between a first user account and a second user account of an instant messaging application from a user of the user terminal, the relevance information including relation information between the first user account and the second user account and interaction between the first user account and the second user account (Moon, see [0055], in a chat room there is a profile message (i.e., relevance information) that includes payment request between users), first user account being an account of a first user and the second user account being an account of a second user, the relation information including at least one of information on a chatroom that includes both the first user and the second user together or information on a mutual friend of the first user and the second user, the interaction information including at least one of a conversation exchange between the first user and the second user in a past or information on a message in which both the first user and the second user are mentioned (Moon, see [0045], messages being transmitted in a chatroom between users); 	collecting, by the user terminal, message information in a group chat room that includes the first user account, the second user account, and one or more additional user accounts (Moon, see [0045] and fig. 1, users input messages such as texts, images, videos, and emoticons in chat rooms provided by the instant messaging application, the messaging server 200 transmits the messages input in the chat room to a terminal of other users in the chat room);  	wherein the first user account is associated with the user terminal (Moon, see [0045], terminals where an instant messaging application is installed use functions provided by the instant messaging application by accessing a messaging server 200. The instant messaging application is a program that sets and displays user profile information). 	Moon is silent to extracting, by the user terminal, conversation between the first user account and the second user account from the collected message information; and  	displaying, by the user terminal, the extracted conversation between the first user account and the second user account along with information on the group chat room on a display of the user terminal, 
However, Chen discloses extracting, by the user terminal, conversation between the first user account and the second user account from the collected message information (Chen, see fig. 8 and [0072-0076], the selected chat is loaded and displayed in the main chat window); and  	displaying, by the user terminal, the extracted conversation between the first user account and the second user account along with information on the group chat room on a display of the user terminal (Chen, see fig. 8 (802), display ongoing instant messaging chat conversations to user in chat window, content of each instant messaging chat is placed in a single file chat transcript, such as an XML document),  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Chen in order to further modify the method for instant messaging service from the teachings of Moon with the method of providing responses in instant messaging conversations from the teachings of Chen.
 One of ordinary skill in the art would have been motivated because it would allow content of each instant messaging chat to be placed in a single file chat transcript (Chen – 0073).

As to claim 3, Moon in view of Chen discloses everything disclosed in claim 1. Moon further discloses wherein the receiving comprises: receiving the request for the relevance information from the user through a profile page of the second user account displayed on the display (Moon, see [0055] and fig. 4 (b), group chat has a profile message (i.e., relevance information) that includes payment request between users).

As to claim 4, Moon in view of Chen discloses everything disclosed in claim 1. Moon further discloses in response to receiving a selection from the user for the conversation displayed on the display, moving to a location of the conversation in the group chat room (Moon, see [0055] and fig. 4 (b-c), Brian moves to the payment/banking application linked to the profile message of the group chat through a specified operation such as clicking on the profile message, and can send money to Aiden through the payment/banking application).

As to claim 5, Moon in view of Chen discloses everything disclosed in claim 1. Moon further discloses extracting at least one of a first mention message in which the first user account mentions the second user account or a second mention message in which the second user account mentions the first user account, from the collected message information (Moon, see [0083-0086], message between users that can be displayed in user terminal); and displaying the extracted at least one of the first mention message or the second mention message along with the information on the group chat room, on the display (Moon, see [0058], the terminal B displays "Brian, lunch 20", which is a profile message set for Brian by Aiden, displaying a chat room in which Brian and Aiden participate).
 	As to claim 6, Moon in view of Chen discloses everything disclosed in claim 5. Moon further discloses in response to receiving a selection of a mention message from the user from among the extracted at least one of the first mention message or the second mention message displayed on the display, moving to a location of the selected mention message in the group chat room (Moon, see [0055] and fig. 4 (b-c), Brian moves to the payment/banking application linked to the profile message of the group chat through a specified operation such as clicking on the profile message, and can send money to Aiden through the payment/banking application).

 As to claim 7, Moon in view of Chen discloses everything disclosed in claim 1. Chen further discloses displaying information on a plurality of chat rooms that include both the first user account and the second user account on the display (Chen, see [0036-0037], user at instant messaging client can send or exchange messages with other users at instant messaging clients, wherein users will contact each other using a buddy list that can indicate if users are online. See fig. 8 and [0072-0074], all ongoing instant messaging chat conversations are displayed in a chat window to the user. The content of each instant messaging chat is placed in a single file chat transcript), wherein the plurality of chat rooms includes the group chat room (Chen, see [0067] and fig. 7, user Danny Chen has multiple ongoing instant messaging conversations. See [0072-0074] and fig. 8, the content of each instant messaging chat is placed in a single file chat transcript).

As to claim 10, Moon in view of Chen discloses everything disclosed in claim 1. Moon further discloses displaying information on a third user account who is the mutual friend of the first user account and the second user account on the display (Moon, see fig. 7 and 8, information about users is displayed in users screen).

As to claim 11, Moon in view of Chen discloses everything disclosed in claim 1. Moon further discloses in response to determining that the second user account is a non-friend of the first user account based on the relevance information, displaying the relevance information between the first user account and the second user account on a screen of a 1:1 chat room that includes the first user account and the second user account (Moon, see [0058], the terminal B displays "Brian, lunch 20", which is a profile message set for Brian by Aiden), wherein the relevance information includes at least one of, information on a third user account who is a mutual friend of the first user account and the second user account, the information on the group chat room that includes both the first user account and the second user account, or information related to the extracted conversation between first user account and the second user account (Moon, see [0058], the terminal B displays "Brian, lunch 20", which is a profile message set for Brian by Aiden, displaying a chat room in which Brian and Aiden participate). 	As to claim 14, Moon in view of Chen discloses everything disclosed in claim 1. Moon further discloses displaying a profile change icon indicating that a profile image of the second user account has changed within a period of time, along with the profile image of the second user account, on the display (Moon, see [0047], Aiden changes his profile information such that profile information is different from default profile information, wherein profile information includes name, a picture, a status message, etc.. See [0056], the messaging server stores profile information of Aiden, displayed to Brian, differently from the default profile information displayed to other friends for a valid time period (e.g., 24 hours, a week, and the like)).

 As to claim 19, the combination of Moon and Chen disclose the method of claim 1 above, where both Moon and Chen further discloses non-transitory computer-readable recording medium storing instructions thereon that when executed by one or more processors, cause a computer to perform a method, the method comprising:  	receiving a request for relevance information between a first user account and a second user account of an instant messaging application from a user of a user terminal, the relevance information including relation information between the first user account and the second user account and interaction between the first user account and the second user account (Moon, see [0055], in a chat room there is a profile message (i.e., relevance information) that includes payment request between users), first user account being an account of a first user and the second user account being an account of a second user, the relation information including at least one of information on a chatroom that includes both the first user and the second user together or information on a mutual friend of the first user and the second user, the interaction information including at least one of a conversation exchange between the first user and the second user in a past or information on a message in which both the first user and the second user are mentioned (Moon, see [0045], messages being transmitted in a chatroom between users); 	collecting, by the user terminal, message information in a group chat room that includes the first user account, the second user account, and one or more additional user accounts (Moon, see [0045] and fig. 1, users input messages such as texts, images, videos, and emoticons in chat rooms provided by the instant messaging application, the messaging server 200 transmits the messages input in the chat room to a terminal of other users in the chat room); 
	Moon is silent to extracting conversation between the first user account and the second user account from the collected message information, and  	displaying the extracted conversation between the first user account and the second user account along with information on the group chat room on the display, 	However, Chen discloses extracting conversation between the first user account and the second user account from the collected message information (Chen, see fig. 8 and [0072-0076], the selected chat is loaded and displayed in the main chat window), and  	displaying the extracted conversation between the first user account and the second user account along with information on the group chat room on the display (Chen, see fig. 8 (802), display ongoing instant messaging chat conversations to user in chat window, content of each instant messaging chat is placed in a single file chat transcript, such as an XML document), 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Chen in order to further modify the method for instant messaging service from the teachings of Moon with the method of providing responses in instant messaging conversations from the teachings of Chen.
 One of ordinary skill in the art would have been motivated because it would allow content of each instant messaging chat to be placed in a single file chat transcript (Chen – 0073).


 	As to claim 20, Moon discloses a user terminal, comprising:  	a memory configured to store one or more computer-readable programs (Moon, see memory));  	a display (Moon, see [0042], display); and  	one or more processors connected to the memory and configured to execute the one or more computer-readable programs included in the memory such that the one or more processors are configured to cause the user terminal to (Moon, see [0042], terminal includes processor and memory),  	collect message information in a group chat room that includes a first user account, a second user account, and one or more additional user accounts in response to a request for relevance information between the first user account and the second user account of an instant messaging application, the relevance information including relation information between the first user account and the second user account and interaction between the first user account and the second user account (Moon, see [0045] and fig. 1, users input messages such as texts, images, videos, and emoticons in chat rooms provided by the instant messaging application, the messaging server 200 transmits the messages input in the chat room to a terminal of other users in the chat room. See [0055], in a chat room there is a profile message (i.e., relevance information) that includes payment request between users), first user account being an account of a first user and the second user account being an account of a second user, the relation information including at least one of information on a chatroom that includes both the first user and the second user together or information on a mutual friend of the first user and the second user, the interaction information including at least one of a conversation exchange between the first user and the second user in a past or information on a message in which both the first user and the second user are mentioned (Moon, see [0045], messages being transmitted in a chatroom between users),  	wherein the first user account is associated with the user terminal (Moon, see [0045], terminals where an instant messaging application is installed use functions provided by the instant messaging application by accessing a messaging server 200. The instant messaging application is a program that sets and displays user profile information). 	Moon is silent to extract conversation between the first user account and the second user account from the collected message information, and  	display the extracted conversation between the first user account and the second user account along with information on the group chat room on the display, 	However, Chen discloses extract conversation between the first user account and the second user account from the collected message information (Chen, see fig. 8 and [0072-0076], the selected chat is loaded and displayed in the main chat window), and  	display the extracted conversation between the first user account and the second user account along with information on the group chat room on the display (Chen, see fig. 8 (802), display ongoing instant messaging chat conversations to user in chat window, content of each instant messaging chat is placed in a single file chat transcript, such as an XML document), 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Chen in order to further modify the method for instant messaging service from the teachings of Moon with the method of providing responses in instant messaging conversations from the teachings of Chen.
 One of ordinary skill in the art would have been motivated because it would allow content of each instant messaging chat to be placed in a single file chat transcript (Chen – 0073).
10Vora 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Publication 2020/0014643), hereinafter ‘Moon’ in view of Chen et al. (U.S. Publication 2007/0198646), hereinafter ‘Chen’ and Harijan et al. (U.S. Publication 2020/0356587), hereinafter ‘Harijan’.
 	 	As to claim 2, Moon in view of Chen discloses everything disclosed in claim 1, but is silent to wherein the extracting comprises: calculating a correlation score between a first message of the first user account and a second message of the second user account using a language model; and in response to determining that the calculated correlation score is equal to or greater than a threshold value, extracting the first message and the second message as the conversation between the first user account and the second user account. 	However, Harijan discloses wherein the extracting comprises: calculating a correlation score between a first message of the first user account and a second message of the second user account using a language model (Harijan, see [0003], conversation is a message exchange between two or more recipients. See [0048], the context engine produces a relevance score for a message and a conversation data structure based on the correlation of the message and the conversation data structure); and in response to determining that the calculated correlation score is equal to or greater than a threshold value, extracting the first message and the second message as the conversation between the first user account and the second user account (Harijan, see [0003], conversation is a message exchange between two or more recipients. See [0060], the relevance score is greater than or equal to the predetermined threshold then the message is sent in the first conversation). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Chen and Harijan in order to further modify the method for instant messaging service from the teachings of Moon with the method of providing responses in instant messaging conversations from the teachings of Chen and the method of preventing a message from being sent to an unintended recipient from the teachings of Harijan.
 One of ordinary skill in the art would have been motivated because it would allow to correlate multiple conversations with a message to be sent (Harijan – 0073).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Publication 2020/0014643), hereinafter ‘Moon’ in view of Chen et al. (U.S. Publication 2007/0198646), hereinafter ‘Chen’ and Rao (U.S. Patent No. 10,708,216), hereinafter ‘Rao’.

 	As to claim 8, Moon in view of Chen discloses everything disclosed in claim 1, but is silent to further comprising: displaying statistical information on the group chat room on the display, wherein the statistical information on the group chat room includes at least one of, an average number of messages input by the first user account per day in the group chat room, an average number of messages input by the second user account per day in the group chat room, an activity score of the group chat room, an activity score of the first user account in the group chat room, or an activity score of the second user account in the group chat room. 	However, Rao discloses displaying statistical information on the group chat room on the display, wherein the statistical information on the group chat room includes at least one of (Rao, see col 11 lines 55-57, a dashboard module presents the descriptive statistics including the number of messages sent), an average number of messages input by the first user account per day in the group chat room, an average number of messages input by the second user account per day in the group chat room, an activity score of the group chat room, an activity score of the first user account in the group chat room, or an activity score of the second user account in the group chat room (Rao, see col. 7 lines 23-25, the activity scores of the first users vary based on the group chat. An engagement score associated with the user is calculated on a per thread basis). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Chen and Rao in order to further modify the method for instant messaging service from the teachings of Moon with the method of providing responses in instant messaging conversations from the teachings of Chen and the method of conversational user interfaces for messaging from the teachings of Rao.
 One of ordinary skill in the art would have been motivated because it would allow to enable efficient messaging within group message threads (Rao – Abstract).

As to claim 9, Moon in view of Chen and Rao discloses everything disclosed in claim 8. Rao further discloses wherein the activity score of the second user account in the group chat room is calculated based on, a ratio of a number of messages of the second user account in the group chat room to a total number of messages in the group chat room, a ratio of the number of messages of the second user account in the group chat room to a total number of messages in all chat rooms that include the second user account, and a number of user accounts included in the group chat room (Rao, see col. 7 lines 23-29 and 34-37, A social ties score may be calculated by calculating the number of messages, word count, and frequency with which a first user interacts with multiple other users on the threads. The social ties score calculates the number of messages between a user 1 and a user 2 relative to the average, variance, standard deviation of the number of messages between the user 1 and other contacts to user N).
 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Publication 2020/0014643), hereinafter ‘Moon’ in view of Chen et al. (U.S. Publication 2007/0198646), hereinafter ‘Chen’ and Narasimhan (U.S. Publication 2017/0372056), hereinafter ‘Narasimhan’.

 	As to claim 12, Moon in view of Chen discloses everything disclosed in claim 1, but is silent to further comprising: displaying an authentication icon indicating that a profile image of the second user account is an image obtained by capturing a face of another user associated with the second user account, along with the profile image of the second user account, on the display. 	However, Narasimhan discloses further comprising: displaying an authentication icon indicating that a profile image of the second user account is an image obtained by capturing a face of another user associated with the second user account, along with the profile image of the second user account, on the display (Narasimhan, see [0014], visual data of the user can be captured by having the expression displayed by the user. See [0016], authentication of a user, including determining account of the user can be performed through display of one or more other image/icon, to the user, and processing of visual data captured of the user. See [0019], after establishment of historical or past visual data for the user having past expressions and transition phases between expressions (referred to herein as an "expression transition" or "expression transitions"), the user can utilize the past visual data as authentication for the user and/or an account of the user). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Chen and Narasimhan in order to further modify the method for instant messaging service from the teachings of Moon with the method of providing responses in instant messaging conversations from the teachings of Chen and the method of visual data processing of mimed images for authentication from the teachings of Narasimhan.
 One of ordinary skill in the art would have been motivated because it would allow the user to access the account and engage in transaction processing services (Narasimhan – 0019).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Publication 2020/0014643), hereinafter ‘Moon’ in view of Chen et al. (U.S. Publication 2007/0198646), hereinafter ‘Chen’ and Du (U.S. Publication 2011/0191433), hereinafter ‘Du’.

 	As to claim 13, Moon in view of Chen discloses everything disclosed in claim 1, but is silent to further comprising: displaying access country information of the second user account along with a profile image of the second user account on the display.  	However, Du discloses displaying access country information of the second user account along with a profile image of the second user account on the display (Du, see [0053] and fig. 2, the visual profile includes picture and demographic information about the sender). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Chen and Du in order to further modify the method for instant messaging service from the teachings of Moon with the method of providing responses in instant messaging conversations from the teachings of Chen and the method of advanced e-mail and messaging from the teachings of Du.
 One of ordinary skill in the art would have been motivated because it would allow to populate information in profile for recipients to see (Du – 0053-0054).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Publication 2020/0014643), hereinafter ‘Moon’ in view of Chen et al. (U.S. Publication 2007/0198646), hereinafter ‘Chen’ and De (U.S. Patent No. 8,225,413), hereinafter ‘De’.
 	As to claim 15, Moon in view Chen discloses everything disclosed in claim 1, but is silent to further comprising: calculating a similarity between profile information of a fourth user account who is a friend of the first user account and profile information of the second user account; and in response to determining that the calculated similarity is equal to or greater than a threshold value, displaying an impersonation warning message on the display.
 	However, De discloses calculating a similarity between profile information of a fourth user account who is a friend of the first user account and profile information of the second user account (De, see col. 6 lines 20-24, the impersonation server receives the profile pages 104 and 106 from a routine running on the social network that identifies similar profile pages for review); and in response to determining that the calculated similarity is equal to or greater than a threshold value, displaying an impersonation warning message on the display (De, see col. 5 lines 29-35, the impersonation server can provide an output (e.g., a flag, a message, a display, etc.) regarding a likelihood of impersonation (e.g., impersonation is highly likely, impersonation is likely but not certain, impersonation is unlikely, etc.) between the profile pages 104 and 106. See col. 11 lines 12-30, the impersonation analysis component can additionally determine a likelihood of impersonation based upon a variety of thresholds against which the combined signals (indicators) of impersonation are compared). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Chen and De in order to further modify the method for instant messaging service from the teachings of Moon with the method of providing responses in instant messaging conversations from the teachings of Chen and the method of detecting impersonation from the teachings of De.
 One of ordinary skill in the art would have been motivated because it would allow to identifying impersonation of a user profile page (De – Column 1 Lines 6-40).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Publication 2020/0014643), hereinafter ‘Moon’ in view of Chen et al. (U.S. Publication 2007/0198646), hereinafter ‘Chen’ and Cao et al. (U.S. Publication 2016/0246460), hereinafter ‘Cao’.

 	As to claim 16, Moon in view of Chen discloses everything disclosed in claim 1, but is silent to further comprising: determining a ranking in which the second user account is exposed in a recommended friend list based on an importance score of the second user account calculated based on the relevance information between the first user account and the second user account. 	However, Cao discloses determining a ranking in which the second user account is exposed in a recommended friend list based on an importance score of the second user account calculated based on the relevance information between the first user account and the second user account (Cao, see [0051], [0053], contacts can be ranked in the contact list of an user based on messaging conversation between the user and the contact list of the user. For the group chat the ranking of the conversation and corresponding conversation label reflects the ranking of the highest ranked contact involved in the group conversation, or the aggregated ranking of all contacts involved in the group conversation). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Chen and Cao in order to further modify the method for instant messaging service from the teachings of Moon with the method of providing responses in instant messaging conversations from the teachings of Chen and the method of arranging conversations from the teachings of Cao.
 One of ordinary skill in the art would have been motivated because it would allow to prioritize conversations where the user is engaged in multiple conversations (Cao – 0004).

As to claim 17, Moon in view of Chen and Cao discloses everything disclosed in claim 16. Cao further discloses wherein the importance score of the second user account is calculated based on at least one of, the extracted conversation between the first user account and the second user account, an activity score of the group chat room (Cao, see [0051-0053], contacts can be ranked in the contact list of an user based on messaging conversation between the user and the contact list of the user. A conversation label can correspond to a conversation between the current user and one contact of the user, or it can correspond to a conversation between the current user and multiple contacts of the user (e.g., in a group chat)), a number of chat rooms that include both the first user account and the second user account, whether or not a profile image of the second user account is an image obtained by capturing a face of first another user associated with the second user account, whether or not a face of second another user associated with the first user account is included in the profile image of the second user account, a number of images including a face of a user associated with the second user account among images stored in the user terminal, a number of times the first user account inputs a mention message mentioning the second user account in the group chat room, or a number of times the second user account inputs a mention message mentioning the first user account in the group chat room. 	
As to claim 18, Moon in view Chen and Cao discloses everything disclosed in claim 17. Cao further discloses displaying information related to an item of a highest weight along with profile information of the second user account in the recommended friend list (Cao, see [0054], a user may set the device in a way that when the device is displaying an application in a full-screen mode, e.g., displaying a movie, the only updating reminders that can be displayed are the ones from the conversations that are ranked within the top three ranks at the time the reminders were created).

Conclusion
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443